

116 HR 5846 IH: Neutralizing Unfair Chinese Export Subsidies Act of 2020
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5846IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Mr. Zeldin introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for working with allies to seek increased compliance by China with certain OECD export credit standards.1.Short titleThis Act may be cited as the Neutralizing Unfair Chinese Export Subsidies Act of 2020.2.Working with allies to ensure China’s compliance with OECD standards(a)In generalWithin 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a detailed strategy and timeline with respect to—(1)strengthening United States advocacy and cooperation with appropriate allies and partners to seek to ensure substantial compliance by China with the financial terms and conditions of the OECD Arrangement on Officially Supported Export Credits; and(2)the goal described in section 11(a)(1) of the Export-Import Bank Reauthorization Act of 2012.(b)International negotiations on export subsidies(1)In generalSection 11(a)(1) of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5(a)(1)) is amended by striking with possible goal of eliminating, before the date that is 10 years after December 4, 2015, and inserting with the goal of eliminating, before the date that is 10 years after the date of the enactment of the Neutralizing Unfair Chinese Export Subsidies Act of 2020.(2)Progress reportSection 11(e) of such Act (12 U.S.C. 635a–5(e)) is amended by striking 2019 and inserting 2026.(3)Conduct of negotiationsSection 11 of such Act (12 U.S.C. 635a–5) is amended—(A)in each of subsections (a) and (d), by striking The President and inserting The Secretary of the Treasury, in consultation with the United States Trade Representative,;(B)in subsection (a), by inserting , and endeavor to hold not less frequently than twice per year, before negotiations;(C)in each of subsections (b), (c), and (e), by striking President each place it appears and inserting Secretary of the Treasury; and(D)in subsection (d), by inserting , and endeavor to hold such negotiations not less frequently than twice per year before the period.